DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Thermomagnetic cycle device having a biasing mechanism to improve seal throughout the working fluid path.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a magnetic field modulation device” and “a biasing mechanism” in claim 1, “a valve element” in claim 2, “a variable element” in claim 6, “a pressure sensitive element” in claim 7, “an invariable element” in claim 8, “an elastic member” in claim 9 and “an electromagnetic movable mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a magnetic field modulation device” is described as “being provided by the element bed 7 and the magnetic field module 8. The magnetic field modulation device 14 periodically increases and decreases the magnetic field by the relative rotational movement of the element bed 7 with respect to the magnetic field module 8. The magnetic field modulation device 14 is driven by the rotational power applied to the rotary shaft 2a.” in par 0036; 
“a biasing mechanism” is described as comprising the variable element, a balloon, and an invariable element, a coil spring (par 0067 and 0068);
“a valve element” is described as “a stationary member. The valve element 19 is disposed opposite to the end of the element bed 7. The valve element 19 comes in contact with the end face of the element bed 7 in a sliding manner. The valve element 19 provides a plurality of ports for providing the inlet valve 18a and the outlet valve 18b. The valve element 19 comprises a plurality of segments 19a, 19b, 19c and 19d. The plurality of segments 19a, 19b, 19c and 19d are annularly arranged. Each of the plurality of segments 19a, 19b, 19c and 19d occupies a fan-shaped area. The plurality of segments 19a, 19b, 19c and 19d are held so as to be relatively movable in the axial direction. The plurality of segments 19a, 19b, 19c and 19d are held immovable in the circumferential direction.” in par 0065;
“a variable element” is described as a balloon in par 0068;
“a pressure sensitive element” is not explicitly described in the specification;

“an elastic member” is not explicitly described in the specification; and 
“an electromagnetic movable mechanism” is not explicitly described in the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of unit channels each containing" in line 2.  It is unclear what “each” is referring back to and the limitation should read - - a plurality of unit channels, each unit channel of said plurality of unit channels containing - - .
Claim 1 recites the limitation “and/or” in line 10.  The use of “/” renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.” The Examiner recommends clanging this limitation to read “or” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.
	Claim 1 recites the limitation "the unit channel" in line 12.  There is insufficient antecedent basis for this limitation in the claim and the limitation should read - - a unit channel - - .

Claim limitations “a pressure sensitive element”, “an elastic member” and “an electromagnetic movable mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 depend on claim 1 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,249,424 to DeGregoria et al. (DeGregoria).
In reference to claim 1, DeGregoria teaches a thermomagnetic cycle device (FIG. 2-16) comprising an element bed (FIG. 8) which provides a plurality of unit channels (265 and 266, FIG. 13-15) each containing an MCE element demonstrating a magneto caloric effect (col 10, 
	In reference to claim 2, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 1, and DeGregoria additionally teaches wherein the channel switching mechanism (221, FIG. 13-15) is disposed to oppose the plurality of unit channels (265 and 266, FIG. 13-15), includes a plurality of segments (235 and 238, FIG. 13-15) providing the inlet valve and the outlet valve, and comprises a valve element (222, FIG. 13-15) which rotates relative to the plurality of unit channels (265 and 266, FIG. 13-15).

In reference to claim 4, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 1, and DeGregoria additionally teaches wherein the channel switching mechanism includes a plurality of on-off valves (openings 263 and 264, FIG. 13-15) each fixedly arranged in one unit channel and providing the inlet valve and the outlet valve.
In reference to claim 5, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 4, and DeGregoria additionally teaches wherein the biasing mechanism adjusts a compression amount of a seal member of the on-off valve (col 13, lines 34-53).
In reference to claim 6, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 1, and DeGregoria additionally teaches wherein the biasing mechanism includes a variable element (bellows 260, FIG. 13-15) that varies the biasing force according to the pressure of the heat transport medium (col 13, lines 34-53).
In reference to claim 7, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 6, and DeGregoria additionally teaches wherein the variable element is a pressure sensitive element (bellows 260, FIG. 13-15) whose dimension changes in accordance with the pressure of the heat transport medium (col 13, lines 34-53).
In reference to claim 8, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 1, and DeGregoria additionally teaches wherein the biasing 
In reference to claim 9, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 1, and DeGregoria additionally teaches wherein the biasing mechanism includes an elastic member (spring; col 13, line 37).
In reference to claim 10, DeGregoria teaches the thermomagnetic cycle device as explained in the rejection of claim 1, and DeGregoria additionally teaches wherein the biasing mechanism includes an electromagnetic movable mechanism (electric motor 230 combined with the magnets 250-252, FIG. 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,885,500 to Watanabe et al. teaches a magnetic heat-pump system and air conditioning system using that system.
U.S. Patent Application Publication 2016/0091227 to Leonard et al. teaches a magnetic refrigeration system with improved coaxial valve.
U.S. Patent 6,526,759 to Zimm et al. teaches a rotating bed magnetic refrigeration apparatus.
U.S. Patent Application Publication 2015/0096307 to Watanabe et al. teaches a magneto-caloric effect element and thermo-magnetic cycle apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/26/2021